United States Court of Appeals
               for the district of columbia circuit



No. 96-1253                                  September Term, 1997

Air Transport Association of America,
               Petitioner

          v.

Department of Transportation, et al., 
               Respondents
_______________________________________
And Consolidated Case No. 96-1269 


     BEFORE:  Silberman, Ginsburg,  and Henderson, Circuit Judges

                            O R D E R

     On consideration of respondents' petition for rehearing, and the response thereto, it
is

     ORDERED, by the Court, that the petition for rehearing is granted in part, and the
opinion filed on August 1, 1997, is amended as follows: 

          Page 15, concluding paragraph, lines 4-6, delete the entire last
          sentence of the opinion and insert in lieu thereof the following: 
          "Accordingly, we vacate the challenged provisions of the Final
          Policy, paragraphs 2.4, 2.4.1, 2.4.1(a), 2.5.1, 2.5.1(a), 2.5.1(b),
          2.5.1(c), 2.5.1(d), 2.5.1(e), 2.5.3, 2.5.3(a), 2.6, the Secretary's
          supporting discussion in the preamble, and any other portions of
          the rule necessarily implicated by the holding of our opinion,
          and remand this proceeding to the Secretary.  Our action in this
          case does not reinstate any part of the Secretary's Interim Policy
          that the Final Policy was intended to replace."

                  United States Court of Appeals
               for the district of columbia circuit



No. 96-1253                                  September Term, 1997






     It is FURTHER ORDERED, by the Court, that respondents' petition for rehearing
is otherwise denied.
 


                                             Per Curiam
                                             For the Court:
                                             Mark Langer, Clerk












Filed On: October 15, 1997